Citation Nr: 1625688	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  08-17 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability prior to November 1, 2011.

2.  Entitlement to an initial rating in excess of 20 percent for a right knee disability from November 1, 2011.

3.  Entitlement to service connection for left ventricular disease, to include as secondary to service-connected hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1984 to November 1984, and on active military duty from May 1985 to May 1996.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, inter alia, granted service connection for a right knee disability and anxiety disorder, and denied service connection for hypothyroidism status post thyroid ablation for Graves' disease (hypothyroidism) and left ventricular disease, including as secondary to claimed hypothyroidism (left ventricular disease).  The Veteran perfected her appeal of these issues.

During the course of the appeal, the Veteran changed her state of residence to Florida and testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing conducted in February 2012, at the St. Petersburg, Florida RO.  As such, the St. Petersburg RO now has jurisdiction over these matters.

At the February 2012 hearing, the Veteran and her representative expressed satisfaction with the 50 percent rating assigned by the RO in a May 2011 supplemental statement of the case (SSOC) for her service-connected anxiety disorder from September 28, 2009, but continued to disagree with the 30 percent assigned for the prior interval beginning from February 27, 2006.

In June 2012, the Board increased the Veteran's rating for her anxiety disorder from 30 percent to 50 percent for the period from February 27, 2006 to September 27, 2009.  The Veteran's claims for a higher initial evaluation for right knee disability and for entitlement to service connection for hypothyroidism and left ventricular disease were remanded for further development to the Appeals Management Center (AMC) in Washington, DC.  After taking further action, the AMC increased the Veteran's right knee disability rating to 20 percent but continued to deny the claims for hypothyroidism and left ventricular disease, as reflected in the December 2012 supplemental statement of the case (SSOC) and rating decision.  Despite the higher 20 percent rating established for the right knee disability, the Veteran has not been awarded the highest possible rating.  As a result, she is presumed to be seeking the maximum possible benefit and her claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993). 

In April 2014, the Board granted the Veteran's service connection claim relevant to hypothyroidism and remanded the remaining issues for further development, to include obtaining outstanding treatment records and for additional VA examinations.

The Board observes that the Veteran requested "a total of 100% Veteran disability for service connected illness" in her May 2008 Form 9.  The Board, however, does not construe this statement as an implied claim for a total disability rating based on individual unemployability (TDIU).  But see Rice v. Shinseki, 22 Vet. App. 447 (2009) (an expression of unemployability related to claimed disabilities is to be considered an implied claim for TDIU).  In May 2007, the Veteran submitted an April 2007 letter from an employer discussing the physical demands of her job and her struggles to meet them.  In January 2013, having moved to Florida from another state, the Veteran indicated that she began working at the Miami, Florida VA Medical Center (VAMC).  At no point in the course of the appeal has the Veteran contended that she is not employed or not employable due to her service-connected disabilities.  In fact, during the most recent June 2015 VA examination, the Veteran indicated that she continues to work for a VA clinic.  Accordingly, the Board finds that the Veteran's May 2008 VA Form 9 statement constitutes merely an expression of her general desire for the maximum possible benefit to which she is entitled for her service-connected disabilities, which are to be considered every case unless otherwise asserted by the claimant.  See AB, supra.

This appeal is now processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
The issue of service connection for left ventricular disease, to include as secondary to service-connected hypothyroidism is addressed in the REMAND portion of the decision below and is once again REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if any action, on her part, is required.


FINDINGS OF FACT

1.  For the rating period from February 27, 2006 to November 24, 2009, the Veteran's right knee disability was not shown to be manifested by extension limited to 15 degrees or flexion limited to 45 degrees, and there was no evidence of recurrent subluxation, lateral instability, or symptomatic cartilage impairment.

2.  For the rating period beginning November 24, 2009, the Veteran's right knee disability was not shown to be manifested by extension limited to 20 degrees or flexion limited to 15 degrees.  The evidence reasonably shows semilunar cartilage impairment, with frequent episodes of pain and locking.


CONCLUSIONS OF LAW

1.  For the rating period from February 27, 2006 to November 24, 2009, the criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes (Code(s)) 5003, 5257-5261 (2015).

2.  For the rating period beginning November 24, 2009, but no earlier, the criteria for a rating of 20 percent, but no higher, for a right knee disability based upon cartilage impairment have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.1, 4.3, 4.10, 4.14, 4.45, 4.59, 4.71a, Codes 5257-5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any defects in this regard have been corrected during the appeals process.  

II.  Factual Background

Historically, the Veteran described a history of right knee pain.  VA treatment records dated from 2006 to 2015 show ongoing treatment for right knee disability.  

On her initial VA examination in October 2006, the Veteran described right knee pain.  She indicated that she experiences flare-ups 5-6 times a month.  She reported difficulty with climbing the stairs, and that she fell at least 3 times in the past year secondary to her knee buckling and stiffening after use.  

On examination, there was no right knee swelling; however, there was crepitus in the knee.  She was able to flex her right knee to 110 degrees with pain at full flexion.  She was able to extend her knee to 0 degrees without any difficulty.  There was no ligament instability on anterior or posterior drawer signs.  No instability was noted with valgus and varus stress testing.  She was able to perform 3 squats before stopping secondary to pain and stiffness.  The right lower extremity exhibited 5/5 motor strength.  With regards to Deluca findings, the examiner indicated that right knee passive and active range of motion was 0-110 degrees with significant crepitus.  The examiner noted that after repeat testing of 3 squats, pain appeared at 100 degrees.  The examiner thus concluded that there was a functional loss of 10 degrees due to painful motion and impaired endurance, but without evidence of instability, incoordination, or weakness.  X-ray revealed no fracture or dislocation; mild spurring of the lateral patella but no other degenerative change.  The examiner diagnosed right knee chondromalacia/chronic strain.

During September 2009 VA examination, the Veteran reported continuous right knee pain.  She stated that her right knee disability had worsened due to walking on the job and climbing stairs.  She indicated that she has had no x-rays, treatment, or surgery.  The examiner noted that an x-ray obtained in October 2006 showed mild spurring of the lateral patella but no other degenerative changes.  The Veteran reported that she experienced occasional locking, constant stiffness, occasional swelling and occasional instability.  She reported that she was able to stand for 10 minutes, walk for 15 minutes, and sit for 45 minutes.  The Veteran stated that she was unable to run and that stair-climbing was painful on the knee.  She reported that she has been able to function in her job but has missed 8 days of work during the past year.  She denied having to use a cane or a brace.  

Physical examination revealed that the Veteran was moderately overweight.  She walked normally but slow and carefully and has a moderate right limp.  The right knee showed no swelling or tenderness, but there was a positive McMurray testing.  Lachman testing was negative.  The knee was in normal alignment.  Extension was 0 degrees with mild pain at 0 degrees; flexion was to 100 degrees with mild pain and crepitus throughout.  The examiner noted that there was no change in active or passive range of motion during repeat testing against resistance and no additional loss of motion was observed for the right knee due to painful motion, weakness, impaired endurance, incoordination, or instability.  X-ray revealed degenerative changes without significant change when compared to previous study.  The examiner diagnosed right knee degenerative joint disease.

A November 24, 2009 magnetic resonance imaging (MRI) report showed complex tear body, posterior horn and possibly anterior horn of the lateral meniscus.  The examiner's impression included tear of the medial and lateral meniscus, and right knee; chronic partial tear ACL right knee.

During a December 17, 2009 VA orthopedic surgery screening, the Veteran reported right knee pain, swelling, locking, catching, and giving way.  On examination, range of motion was 0 to 130; there was pain over the medial joint line, there was mild laxity of the ACL on Lachman's testing.  There was no discernable pivot and no laxity of MCL/LCL.  There was pain with McMurray testing.  The right knee was positive for effusion.  

An August 2010 VA orthotics consultation report documents the Veteran was issued a frontline, Kool flex, wrap around, hinged knee brace.

An October 2011 VA x-ray report shows mild degenerative osteoarthritic changes of the right knee joints.

A November 2011 VA MRI report documents horizontal tear of the entire lateral meniscus; high grade patellar chondromalacia with mild subchondral reactive changes.

During a November 2011 VA orthopedics surgery consultation, the Veteran reported that she experienced 2 falls about 2 months prior.  She indicated that the right knee will give way.  On examination, the Veteran's gait was antalgic on the right.  She used a cane.  The knee was not swollen or tender.  There was no crepitus with motion.  The examiner noted that the Veteran demonstrated full strong extension but was reluctant to bend her knee beyond 30 degrees.  The examiner noted that an October 2011 x-ray was normal and that an MRI films from November 2011 showed articular cartilage damage in the patellofemoral joint; as well as a large horizontal tear of the body and posterior horn of the lateral meniscus.  The examiner diagnosed symptomatic tear, lateral meniscus, right knee.

During November 2012 VA examination, the examiner noted the Veteran's history of right knee sprain with MCL strain; right knee lateral meniscal tear; and right knee degenerative joint disease.  The Veteran reported that she was scheduled for right knee surgery, however it was cancelled until she was found medically optimized for surgery and has not been rescheduled.  She indicated that her right knee symptoms have progressed, such that she has daily achy pain, swelling with prolonged standing, walking, and knee buckling with stairs and carrying heavy objects.  She stated that she uses the knee brace daily at work; and uses the cane when she has errands outside of the home.

Upon examination, right knee flexion was 130 degrees with pain; extension was 0 degrees.  There was no change in right knee flexion or extension after 3 repetitive testings.  The examiner noted that the Veteran's right knee exhibited functional impairment in that there was less movement than normal, excess fatigability, pain on movement and swelling.  There was pain on palpation.  Muscle strength testing revealed 5/5 for right knee flexion and extension.  Lachman and Posterior drawer testing were both normal.  The examiner indicated that the Veteran has a right knee meniscus tear and that such exhibited frequent episodes of joint locking, joint pain, and joint effusion.  It was noted that the Veteran regularly uses a knee brace, and occasionally uses a cane.  The examiner noted that there is X-ray evidence of right knee arthritis.  The examiner indicated that the Veteran's right knee impacted her ability to work in that the right knee symptoms increase the Veteran's fatigue and decreases her stamina.  The examiner noted that based on the medical literature, the Veteran's right knee condition would negatively impact her pursuit of sports activities, prolonged walking, running, and stair/ladder climbing.

During April 2014 VA examination, the examiner reported persistent achiness and pain in the right knee, and that it has given way a few times.  Range of motion testing revealed right knee flexion was 140 degrees or greater, with pain beginning at 130 degrees.  Right knee extension was to 0 degrees without objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions without any change in range of motion.  The right knee exhibited pain with palpation.  Muscle strength testing revealed 5/5 for both right knee flexion and extension.  All joint stability testing was normal in the right knee.  There was no history of patellar subluxation/dislocation.  The examiner noted that the Veteran has a right knee meniscus condition that results in frequent episodes of joint pain; however, she had not had a meniscectomy.  The Veteran's reported use of a brace and cane were noted.  The Veteran denied having any flare-ups that impact the functioning of the knee.

During a VA physical medicine rehabilitation consultation on March 4, 2015, right knee flexion was limited to 80 degrees during passive range of motion, and flexion was limited to 20 degrees during active range of motion.  Records also note the Veteran's use of a knee brace.
A May 2015 VA examination shows the Veteran has a right torn lateral meniscus with high grade chondromalacia.  The Veteran told the examiner that she has fallen a couple times, but it is the right knee pain and stiffness that causes the most pain.  She reported having flare-ups twice a day when she goes up and down stairs.  The Veteran told the examiner that she was having a flare-up during the examination. On physical examination, right knee range of motion was 0 to 100 degrees.  The Veteran demonstrated pain with motion and with weight bearing.  She was able to perform repetitive motion, which did not result in any additional limitation of motion or other functional loss/impairment of the knee.  Right knee muscle strength was normal at 5/5 during flexion and extension.  Joint stability testing was normal with no objective finding of instability.  The Veteran was not shown to have ankylosis of the right knee.  The results note no history of recurrent subluxation or lateral instability.

III.  Analysis

Applicable Law and Regulations
Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Veteran's right knee disability evaluations have been "staged," with the assignment of a 10 percent rating from February 27, 2006 to November 1, 2011, and a 20 percent rating from November 1, 2011 to the present.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran's right knee disability is currently rated under Code 5003-5258.  Such hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code-in this case, semilunar cartilage impairment under 38 C.F.R. § 4.71a, Diagnostic Code 5258-to identify the basis for the rating.  See 38 C.F.R. § 4.27 (2015).

Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 5003.

Under Diagnostic Code 5258, a 20 percent evaluation can be assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Code 5258.  Under Diagnostic Code 5259, a 10 percent rating can be assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Code 5259.  Recurrent subluxation or lateral instability can be rated as slight (10 percent), moderate (20 percent), or severe (30 percent).  38 C.F.R. § 4.71a, Code 5257.

Diagnostic Codes 5261 and 5262 pertain to functional limitation of the knee.  VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59, provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. § 4.71a, Code 5261.  Limitation of flexion of the leg allows for 10 percent evaluation when it is limited to 45 degrees; a 20 percent when it is limited to 30 degrees; and 30 percent when flexion is limited to 15 percent.  38 C.F.R. § 4.71a, Code 5260.

Separate ratings for knee disabilities may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04 (2004); 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  

Evaluations for knee impairment can also be assigned due to ankylosis or genu recurvatum, but as the Veteran has not at any time been found to have ankylosis of the right knee or genu recurvatum, these diagnostic codes are not applicable and will not be further discussed.  See 38 C.F.R. § 4.71a, Codes 5256, 5263 (2015).
Analysis
From February 27, 2006 to November 24, 2009, the Board finds that the 10 percent currently assigned is appropriate.  The October 2006 VA examiner performed range of motion testing and found right knee extension to 0 degrees and flexion to 110 degrees, with painful motion, and to 100 degrees of flexion with pain after repetitive motion.  Similarly, the September 2009 VA examiner performed range of motion testing and found right knee extension to 0 degrees and flexion to 100 degrees without any additional loss after repetitive motion.  There is no indication of any further functional limitation due to pain, weakness, excess fatigability, or incoordination which would allow for a higher rating.  See DeLuca, 8 Vet. App. at 206.  As the range of motion findings would not allow for a compensable rating based on limitation of motion under Diagnostic Codes 5260 or 5261, a 10 percent rating, but no higher, may be assigned under Diagnostic Code 5003, as there was limited motion in an arthritic major joint which was otherwise noncompensable.  38 C.F.R. § 4.71a, Codes 5003, 5260, 5261.

There is no other relevant diagnostic code which can be applied for this period.  While the Veteran did report during the September 2009 VA examination that her right knee is unstable, during such examination, the VA examiner found no instability, subluxation/dislocation, or any meniscal conditions and their associated symptoms.  There is therefore no clinical evidence of any condition which would allow for a separate evaluation under Codes 5257, 5258, or 5259.  38 C.F.R. § 4.71a, Codes 5257-5259.

The Board does, however, find than an effective date of November 24, 2009 can be assigned for the start of the increased evaluation of 20 percent.  See 38 C.F.R. § 3.400(o)(2).  The Board observes that a 20 percent rating can be assigned from November 24, 2009 for cartilage impairment of the right knee under Code 5258.  38 C.F.R. § 4.71a, Code 5258.  The Veteran reported during a December 2009 VA orthopedic visit that she experiences right knee pain, swelling, locking, catching, and giving way and during the examination, the examiner noted the November 2009 MRI which shows a complex tear body, posterior horn and possibly anterior horn of the lateral meniscus.  Further, upon evaluation there was pain with Lachman's and McMurray testing as well as right knee effusion.  As the Veteran's meniscus condition, which had previously been found to be asymptomatic, now clinically demonstrated symptoms of locking, pain, and effusion, a 20 percent rating can be assigned from November 24, 2009, the date of the right knee MRI.  38 C.F.R. § 4.71a, Code 5258.

The Board cannot assign a rating any higher than 20 percent for the Veteran's right knee cartilage impairment.  The assignment of a 20 percent rating under Diagnostic Code 5258 is already the maximum allowable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Board must therefore consider whether any higher rating is allowable under a comparable and similarly appropriate rating code or whether a separating compensable rating may be assigned during this time period for symptomatology not overlapping with that described above.  See 38 C.F.R. §§ 4.14, 4.40; VAOPGCPREC 9-04, 69 Fed. Reg. 59,990 (2004).  The Veteran has not been found to have any objective evidence of lateral instability, or patellar subluxation.  Further, as the range of motion findings would not allow for a compensable rating based on limitation of motion under Diagnostic Codes 5260 or 5261, a higher rating may not be assigned under Codes 5260, 5261.  Indeed, during the December 2012 VA examination range of motion was 0 to 130 degrees; on April 2014 VA examination range of motion was 0 to 140 degrees; and on May 2015 VA examination range of motion was 0 to 100 degrees.  All of the ranges of motion were with no further limitation of motion due to pain or following repetitive motion.

The Board has again considered functional loss due to pain, weakness, excess fatigability, or incoordination, but there is no indication of any further impairment due to these factors.  DeLuca, 8 Vet. App. at 206.  The Veteran did report having flare ups 5 to 6 times per month, but did not indicate that it caused further functional impairment than that which would already be expected, that of difficulty walking and stair-climbing.  Without clinical evidence indicating further additional functional limitation, the Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit right knee function to such an extent as to warrant assignment of a higher rating.  

The Board notes that the single finding in a VA treatment record dated March 4, 2015, showing right knee flexion limited to 20 degrees during active range of motion is not shown as worsening and therefore warranting a higher rating, especially given the subsequent VA examination findings proximate to that date, which showed right knee flexion limited to 100 degrees during an actual flare-up.  See May 2015 VA examination report, in which the Veteran indicated that she was experiencing a flare-up during the examination.

In evaluating all periods on appeal, the Board has considered the Veteran's lay statements regarding the functional impact of her right knee disability.  The Veteran is competent to report her own observations with regard to the severity of her right knee disability, including reports of pain, swelling, and limited mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds her statements to be credible and consistent with the ratings assigned.  To the extent she argues that her symptomatology is more severe, her statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

In sum, the preponderance of the evidence is against finding for any higher ratings than 10 percent from February 27, 2006 to November 24, 2009.  An initial rating of 20 percent, but no higher, for cartilage impairment from November 24, 2009 to the present is warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against finding for any higher ratings than those now assigned, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

IV.  Other Considerations

As a final matter, the Board has also considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the Board does not find that the evidence presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  The Veteran's primary symptom is that of knee pain, which causes limitation of function and decreased mobility.  Decreased mobility, including functional impairment caused by pain, are symptoms which are specifically contemplated by the rating criteria and the criteria enumerated in DeLuca, 8 Vet. App. 202, which have already been discussed and considered above.  There is no evidence of any symptoms outside of the norm for this disability.  There is no other evidence in the medical records of an exceptional or unusual clinical picture.  

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.  See Yancy v. McDonald, No. 14-3390, 2016 WL 747304, at 10 (Feb. 26, 2016) (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration has not been met, and the assigned schedular rating are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.


ORDER

An initial rating in excess of 10 percent from February 27, 2006 to November 24, 2009 is denied.

An initial 20 percent rating, but no higher, effective November 24, 2009, but no earlier, for right knee disability based upon cartilage impairment is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for left ventricular disease, to include as secondary to service-connected hypothyroidism so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board observes that any pertinent evidence submitted by a claimant or her representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c) (2015); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347   (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver); but see Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (amending 38 U.S.C.A. § 7105 by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration).

Here, in March 2016 a medical report entitled "Cardiovascular effects of hypothyroidism" was recently submitted by the Veteran's representative and associated with the Veteran's electronic record.  There is no waiver of AOJ consideration of this evidence in the first instance.  In fact, the representative requests that the case be remanded so the AOJ could obtain an additional medical opinion that considers this medical report.  As the internet report is relevant to the Veteran's current claim and because the Veteran's Substantive Appeal was received before February 2, 2013; and additionally, as the Veteran's reprentative requests the AOJ considers this evidence, the Board finds that the matter must be remanded to ensure that the AOJ has given due consideration to this evidence in the first instance.  38 C.F.R. § 20.1304(c); see Disabled American Veterans, supra.

Prior to reajudicating the Veteran's claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include outstanding VA treatment records.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal (particularly, as regards private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2015); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  The Board, however, finds identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for the Veteran to undergo further examination, if appropriate) prior to adjudicating the remaining claim on appeal.  



Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After undertaking all requested action, and any additional notification or development deemed warranted (to include arranging for the Veteran to undergo further examination, if warranted; or obtaining an addendum opinion that considers the internet report entitled "Cardiovascular effects of hypothyroidism), adjudicate the service connection claim.

5.  If the benefit sought on appeal is denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


